Citation Nr: 0801345	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  03-04 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a bilateral ankle 
disorder.

3.  Entitlement to service connection for a right shoulder 
disorder.

4.  Entitlement to service connection for a right wrist 
disorder.


REPRESENTATION

Appellant represented by:	Italian American War Veterans 
of the United States, Inc.


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel
INTRODUCTION

The veteran had active military service from January 1998 to 
July 2002 and from February 2003 to February 2004.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, NC.  The 
veteran has since relocated, and the RO in Baltimore, 
Maryland, has assumed jurisdiction over his appeal.  That 
office forwarded the appeal to the Board.

In June 2005 and July 2006 the Board remanded this case for 
additional development, which has been completed.

The Board sees that in his October 2002 Notice of 
Disagreement (NOD) the veteran included a claim for a 
"dental condition."  The RO, however, has not adjudicated 
this additional claim - much less denied it and the veteran 
timely appealed the decision to the Board.  38 C.F.R. 
§ 20.200 (2007).  So this claim is referred to the RO for 
appropriate action.


FINDING OF FACT

The veteran does not have a current bilateral knee, bilateral 
ankle, right shoulder, or right wrist disability.




CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007).

2.  A bilateral ankle disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007)..

3.  A right shoulder disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007).

4,  A right wrist disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Service Connection for Right Shoulder, Bilateral Knee, 
and Bilateral Ankle Disorders

The veteran seeks service connection for what he describes as 
cracking and popping in his knees, ankles, and right 
shoulder.  He says the cracking and popping in his knees and 
ankles began in or around 1999, and that the cracking and 
popping in his right shoulder began during 2000.  
Nonetheless, he admits these symptoms are not incapacitating 
and do not prevent him from being employed or going about his 
daily activities.  He also concedes that he has no pain, 
fatigability, decreased endurance, incoordination, or flare-
ups; uses no supportive devices; and is under no current 
treatment.

Service connection will be granted if it is shown the veteran 
suffers from a disability contracted in the line of duty 
while in active military service.  38 C.F.R. §§ 3.303, 3.304.  
A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 C.F.R. § 3.102.

Compensation and pension (C&P) examination done in April 
2007, on remand, found no tenderness to palpation, swelling, 
or deformity; no pain, weakness, fatigability, decreased 
endurance or incoordination; and no pain with repetitive 
motion of the veteran's right shoulder, knees or ankles, and 
the examiner noted that the veteran has a normal gait.  X-
rays of the right shoulder, knees and ankles also were 
negative.  Indeed, according to the examiner, the veteran has 
no current diagnosed disorders or disorder of the right 
shoulder, knees or ankles.  The record contains no competent 
medical evidence to the contrary.

As already explained, in order to be considered for service 
connection, a claimant must first have a disability.  
Degmetich v. Brown, 104 F.3d 1328 (1997); see also Brammer v. 
Derwinski, 3 Vet. App. 223 (1992) (there can be no valid 
claim absent proof of a present disability).  Here, 
unfortunately, the recent medical evidence indicates the 
veteran does not have a current disorder involving his right 
shoulder, knees, or ankles.  It follows that if there is no 
current disorder there obviously is no current disability.  
Indeed, he has presented no evidence indicating the joint 
cracking and popping he complains about is disabling.  In the 
absence of competent medical evidence of a current disorder, 
service connection for a right shoulder disability, a left 
knee or right knee disability, or a left ankle or right ankle 
disability must be denied.  See Wamhoff v. Brown, 8 Vet. App. 
517, 521 (1996) and Degmetich v. Brown, 104 F.3d 1328 (1997).

The Board has considered the doctrine of reasonable doubt, 
but finds it to be inapplicable as the record contains no 
competent medical evidence of a current disorder, so the 
preponderance of the evidence is unfavorable.  38 C.F.R. 
§§ 3.102, 3.159(a)(1).

II.  Service Connection for a Right Wrist Disorder

In addition to the other conditions mentioned, the veteran is 
also requesting service connection for residuals of a right 
wrist injury he sustained in October 2000 in a motor vehicle 
accident during active military service.  His service medical 
records (SMRs) confirm he was involved in a motor vehicle 
accident on October 14, 2000, and treated that same day for 
pain in his right wrist.  The diagnosis was right wrist 
sprain.  A treatment record from only two days later, dated 
October 16, 2000, indicates he had "resolving wrist pain," 
with follow-up care as needed.  The record contains no other 
indication of treatment for right wrist pain or, for that 
matter, any other pathology either.  

Separation examination done by VA in November 2001 found no 
abnormalities of the right wrist on inspection or palpation.  
The examiner also remarked that there was no crepitation, and 
grip strength was excellent.  Testing showed full range of 
motion, with dorsiflexion of 0 to 70 degrees, palmar flexion 
of 0 to 80 degrees, radial deviation of 0 to 20 degrees, and 
ulnar deviation of 0 to 45 degrees.  See 38 C.F.R. § 4.71, 
Plate I.  The diagnosis was "chronic sprain without any 
significant disabilities."

As noted when adjudicating the other claims, in April 2007 
the veteran was provided a C&P examination.  During the 
examination he said that his wrist was weak and it pops, but 
admitted that his symptoms were not incapacitating.  In fact, 
he reported that he was able to work and go about his daily 
activities and conceded that he used no assistive devices and 
was under no treatment.  There also was no mention of any 
pain, fatigability, decreased endurance, incoordination or 
flare-ups.  



Physical examination revealed no tenderness to palpation, no 
pain, no swelling or deformities, no weakness or 
fatigability, no decreased endurance or incoordination, and 
no pain with repetitive motion.  Range of motion was nearly 
perfect, with demonstrated dorsiflexion of 70 degrees, palmar 
flexion of 80 degrees, radial deviation of 20 degrees, and 
ulnar deviation of 30 degrees.  See again 38 C.F.R. § 4.71, 
Plate I.  X-rays also were negative.  According to the 
examiner, the veteran does not have a current diagnosed 
disorder of the right wrist.  There is no competent medical 
evidence to the contrary.  Based on those examination 
findings of no abnormalities, and in the absence of competent 
medical evidence of a current disorder, service connection 
for a right wrist disability must be denied.

Again, the Board has considered the doctrine of reasonable 
doubt, but for the reasons just expounded, finds it to be 
inapplicable because the preponderance of the evidence is 
unfavorable.  38 C.F.R. § 3.102.  

There are a couple of other points worth mentioning in 
closing.  The Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VA must also provide notice which informs that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  See, too, Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

To the extent possible, VCAA notice should be provided to the 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
But the Federal Circuit Court recently held that a statement 
of the case (SOC) or supplemental SOC (SSOC) can also 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 07-7130 (Fed. Cir. September 17, 
2007) (Mayfield IV).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the evidence shows that VA has met the notice and duty 
to assist provisions.  A letter from the RO dated in August 
2006 satisfied the duty to notify provisions with respect to 
the veteran's claims.  He was apprised of the information and 
evidence necessary to establish his claims for service 
connection; of the evidence that VA would seek to provide; 
and of the information and evidence that he was expected to 
provide.  The letter also informed him with regard to 
disability ratings and effective dates.  See Dingess/Hartman, 
19 Vet. App. 473.  In addition, he was specifically requested 
to provide "any evidence in [his] possession that pertains 
to [his] claim."  See 38 C.F.R. § 3.159(b)(1).  Although the 
August 2006 letter was issued after the July 2002 rating 
decision, the Board notes that the issues were readjudicated 
and a SSOC issued in October 2007.  The Board is thus 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio, 16 Vet. App. 183.

Regarding the duty to assist, the veteran's SMRs were 
obtained and made a part of the record for consideration, as 
was the report of a separation examination done by VA while 
he was still in active military service, and the report of 
his C&P examination in April 2007.  He also requested and was 
duly scheduled for a Board hearing.  The Board is therefore 
satisfied that VA has sufficiently discharged its duty in 
this matter.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Service connection for a bilateral knee disorder is denied.

Service connection for a bilateral ankle disorder is denied.

Service connection for a right shoulder disorder is denied.

Service connection for a right wrist disorder is denied.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


